Citation Nr: 9930798	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1975 to October 1976.

In August 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for an increased rating for her bipolar 
disorder, rated as 50 percent disabling.  She appealed the 
RO's decision to the Board of Veterans' Appeals (Board).  In 
July 1999, she testified at a
video-conference hearing at the RO before the undersigned 
Member of the Board.  During her hearing, she submitted 
additional evidence in support of her claim, along with a 
written statement waiving her right to have the evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(1999).


REMAND

During the veteran's hearing, she alleged that she is 
unemployable (i.e., incapable of securing and maintaining 
substantially gainful employment) because of the severity of 
her bipolar disorder.  She indicated that she has not worked 
a full-time job since November 1996, when her supervisors at 
the U.S. Postal Service all but forced her to "resign [on] 
disability" after working there for about 10 years.  She 
said that they constantly pressured her to work overtime 
(more than 40 hours per week), which she simply was not 
capable of doing, although the long hours routinely were 
expected of a person in that position.  She also indicated 
that she attempted to work on a part-time basis as a tutor, 
but that she soon had to discontinue doing that because of 
personal conflicts she kept having with the mother of the 
child that she was tutoring.

In other testimony during her video-conference hearing, the 
veteran described a litany of symptoms associated with her 
bipolar disorder that continue to negatively impact her life 
(e.g., recurring stress, panic attacks, anxiety, depression, 
disorientation, obsessive rituals, difficulty concentrating, 
"babbling" speech, etc.).  She also said that she has very 
little to no social interaction with people other than her 
daughter, father, and one friend; that she doesn't get along 
well with her mother; that she hasn't had a boyfriend or 
dated since 1995; and that she has been divorced 5 times.  
She went on to allege that she was awarded disability 
benefits by the Social Security Administration (SSA)-and not 
primarily because of a spinal condition affecting her neck 
and back-but rather, because of the seriousness and gravity 
of her bipolar disorder.

The Board finds that the veteran's testimony during her 
video-conference hearing is tantamount to a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to her service-connected disability.  The RO has not had 
an opportunity to consider whether this claim has merit-and 
should-particularly since it is "inextricably intertwined" 
with her claim currently on appeal for a higher rating for 
her bipolar disorder, and since some of the evidence that she 
submitted during her hearing (and even prior to her hearing) 
supports her allegation that she cannot work.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 
1 Vet. App. 208, 210 (1991).  Of note are numerous statements 
from her former supervisors at the post office discussing a 
host of disciplinary actions and reprimands that were brought 
against her because of her behavior stemming from her bipolar 
disorder, and records of treatment she has received at a VA 
hospital on various occasions since she last was examined by 
VA for compensation purposes in July 1998.  It is especially 
significant that, after an outpatient consultation in January 
1999, it was indicated that "[s]he is unable to be gainfully 
employed [at] this time (prior attempts have produced panic 
attacks)...."

In light of the medical and other probative evidence that has 
been submitted since the veteran last was examined by VA for 
compensation purposes, the Board believes that it would be 
helpful in determining the overall present severity 
of her disability if she could undergo another VA psychiatric 
examination.  This development is part and parcel of the 
"duty to assist" her in fully developing the evidence 
pertinent to her claim and especially is necessary in this 
instance to more fully address the issue of whether she is 
unemployable because of the severity of her disability.  
38 U.S.C.A. § 5107(a) (West 1991); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The RO also should obtain 
the records of any additional treatment she has received for 
her bipolar disorder, or other psychiatric illness, prior to 
having her examined, since she indicated during her hearing 
that she continues to receive treatment on an ongoing basis.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should request from the 
veteran a list (containing names, dates, 
and addresses) of all sources of 
additional treatment (VA, private or 
other) that she has received for her 
bipolar disorder, or other psychiatric 
illness, that might have a bearing on her 
present appeal, the records of which have 
not already been identified and/or 
obtained.  After securing any necessary 
release form(s), the RO should request 
and associate with the claims file copies 
of all such treatment records.  If any 
records requested are unavailable, that 
fact should clearly be documented in the 
claims file.

2.  Upon completion of the above 
development, or after the veteran has 
been given a reasonable opportunity to 
submit additional evidence relevant 
to her case, she should undergo a VA 
psychiatric examination to ascertain the 
full nature, extent, and severity of all 
psychiatric pathology she experiences.  
It is imperative that the psychiatrist 
who is designated to examine the veteran 
review the evidence in her claims folder, 
including a complete copy of this REMAND.  
After evaluating the veteran and 
reviewing her claims file for her 
pertinent medical history, the examiner 
should address the applicable criteria 
of the rating schedule used by VA to 
determine the severity of her bipolar 
disorder-to include a discussion of 
whether she is unemployable as a result 
of it.  The clinical findings, along with 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
should be set forth in a typewritten 
report, citing to specific evidence in 
the record, where necessary.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.  
38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for an 
increased rating for the bipolar disorder 
in light of all additional evidence 
received, and all pertinent legal 
authority.  The RO also should adjudicate 
the claim for a TDIU.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If the benefits sought by the veteran 
are not granted to her satisfaction, then 
she and her representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit evidence and arguments in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
development and afford due process; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



